Exhibit (a)(1)(C) NOTICE OF GUARANTEED DELIVERY FOR TENDER OF SHARES OF COMMON STOCK (INCLUDING ASSOCIATED PREFERRED SHARE PURCHASE RIGHTS) BY COLLECTORS UNIVERSE, INC. PURSUANT TO ITS OFFER TO PURCHASE DATED JUNE 2, 2009 THE OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS WILL EXPIRE AT 12:00 MIDNIGHT, EASTERN TIME, ON JULY 2, 2009, UNLESS EXTENDED (THE “EXPIRATION DATE”). As set forth in Section 3 of the Offer to Purchase (as defined below) this Notice of Guaranteed Delivery must be used to accept the Offer (as defined below) if: · Shares are not immediately available or stockholders cannot deliver shares to StockTrans, Inc. (the “Depositary”) prior to the Expiration Date, or · Time will not permit all required documents, including a properly completed and duly executed Letter of Transmittal (or a manually signed facsimile of the Letter of Transmittal) and any other required documents, to reach the Depositary prior to the Expiration Date. This form may be delivered by hand or transmitted by facsimile transmission or mail to the Depositary.See Section 3 of the Offer to Purchase.The Offer to Purchase and the related Letter of Transmittal, as amended or supplemented from time to time, together constitute the “Offer.” The Depositary for the Offer is: BY MAIL, HAND OR OVERNIGHT COURIER StockTrans, Inc. Attn: Re-Organization Dept. 44 West
